. . ..




                     ‘..A..’



OFFICE   OF THE ATTORNEY         GENERAL   OF ‘TEXAS

                   AUSTIN
,sl~(~whhatevcrr,
                then no tax would be payab'ls thereon, wb6thsr
p~o~s~4d or not, b~oauee the firat exemption (?r0m the uiial-
-   tax) IIInot iimitaa, 8s in the saoonfi exmptlon,  to mai-
9~ gee, but eppllee to all mmtwet and sour natural gas*:

          33plyfng spsoiriaally to your qusstfon, it       in our
opinion that Were gasoline or ocher proGuots are axtra0taa
nap gea by I pjeeoline plant or athsr ?aobanloal ~~thoda (a8
&~rtiryirhod frm rsoo*ary "by werm of a aeparatar or by
other nont;raehen.iaal. sletbodan) and ths rseidur &sa l.a not aolb
but 16 uemd Sor llrtlsg     oil, whether cm the sn!m lease when,
~ueed    or on any other lease, the Talue, if eny, 0r suoh
~sft?ae &a# 80 us& ehsll not be taken fnto aooour.t in 00mput-
ing or datemining tha msrkct wu.a.0r thcr gss *es pr~dudleb*.
          ?Zhareunprocessed gas (%. e*, 66s from.which geso-
tine and other ayd~odarbms   have sot been extreoted by l
geaollne plent ,or othor neohania*l. prooess) is used ror.llft-
iq.011, whethar on the 6sm leaqe whbrs produosd or on any
0th~~ lbea~, the pro4uOCiOn thQr?tSi will be taxed on the Bahia
or tto velue ae prcduoe8, t!et4@.~A by the applloobl6i   rule
    srrlvirii; ut fto Caxeble
.~for.                          veins.
          ??hsr% gas is U8Cd for lifting Oil on the Batw leee6i
whars praduoe0, It La our understantting that under the tarem
o? the usual 01x -+ gas leeeo no mycrlty rould ba pqmblr
on suoh gas. ‘Ho pmbletiuaul4 thenfarti arias nith retemma@
to the tez on the roplty gas in fmih instsnoe diffkmnt from
that opplyis~~to tJio'~Wmaee'ia
                             ahnre of tho gar.
            Ii under the ten60 oi the letuse,,or my other 4oa-
 truot ktvcren the lrsr4a  tad lessor, a roplty 18 papable
~foorget6 us06 0ri the leeaed preml8618, 6 tax will be pa@iila
 by the lessor ou the bsmia 0r wimt he reaeivea tbareror,
whether used ror liftin@ Oil ar r0r ray OthQT purpose, bQ-
oauso in auoh aese the les~~or*s ~a# would W 8Old within the
tastang or the 0xoeytfon to tha M00na exempts      m3 OUT
en6WQI to qwetfon 1 in Opialon No. o-3$16.
                                          Youm   very   truly